
	

113 SRES 6 IS: To modify extended debate in the Senate to improve the legislative process. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 6
		IN THE SENATE OF THE UNITED STATES
		
			January 3, 2013
			Mr. Merkley submitted
			 the following resolution; which was ordered to lie over under the
			 rule
		
		RESOLUTION
		To modify extended debate in the Senate to
		  improve the legislative process. 
	
	
		1.Extended debateParagraph 2 of rule XXII of the Standing
			 Rules of the Senate is amended by striking the second undesignated paragraph
			 and inserting the following:
			
				Is it the
				sense of the Senate that the debate shall be brought to a close? And if that
				question shall be decided in the affirmative by three-fifths of the Senators
				duly chosen and sworn, except on a measure or motion to amend the Senate rules,
				in which case the necessary affirmative vote shall be two-thirds of the
				Senators voting, a quorum being present, then cloture has been invoked.
				If that
				question is on disposition of a bill or joint resolution, a resolution or
				concurrent resolution, a substitute amendment for a bill or resolution, a
				motion with respect to amendments between the Houses, a conference report, or
				advice and consent to a nomination or treaty, and if such question shall be
				decided in the affirmative by a majority of Senators voting, a quorum being
				present, but less than three-fifths of the Senators duly chosen and sworn (or
				less than two-thirds of the Senators voting, a quorum being present, in the
				case of a measure or motion to amend the Senate rules), then it shall be in
				order for the Majority Leader (or his or her designee) to initiate a period of
				extended debate upon the measure, motion, or other matter pending before the
				Senate, or the unfinished business, in relation to which the motion to close
				debate was offered, in which case the period of extended debate shall begin one
				hour later.
				During a
				period of extended debate, such measure, motion, or other matter pending before
				the Senate, or the unfinished business, shall be the unfinished business to the
				exclusion of all other business, except on action or motion by the Majority
				Leader (or his or her designee).
				During a
				period of extended debate it shall not be in order for a Senator other than the
				Majority Leader (or his or her designee) to raise a question as to the presence
				of a quorum, except immediately prior to a vote or when it has been more than
				forty-eight hours since a quorum was demonstrated. If upon a roll call it shall
				be ascertained that a quorum is not present, then the Senate shall adjourn to a
				time previously decided by order of the Senate or, if no such time has been
				established, then to a time certain determined by the Majority Leader, after
				consultation with the Minority Leader.
				During a
				period of extended debate a motion to adjourn or recess shall not be in order,
				unless made by the Majority Leader (or his or her designee) or if the absence
				of a quorum has been demonstrated. Notwithstanding paragraph 1 of rule XIX,
				there shall be no limit to the number of times a Senator may speak upon any
				question during a period of extended debate.
				If, during
				the course of extended debate, the Presiding Officer puts any question to a
				vote, the Majority Leader (or his or her designee) may postpone any such vote,
				which shall occur at a time determined by the Majority Leader, after
				consultation with the Minority Leader, but not later than the time at which a
				quorum is next demonstrated.
				If at any
				time during a period of extended debate no Senator seeks recognition, then the
				Presiding Officer shall inquire as to whether any Senator seeks recognition. If
				no Senator seeks recognition, then the Presiding Officer shall again put the
				question as to bringing debate to a close (and the Majority Leader or his or
				her designee may postpone such vote in accordance with the preceding
				paragraph), which shall be decided without further debate or intervening
				motion. If that question shall be decided in the affirmative by a majority of
				Senators voting, a quorum being present, then cloture has been invoked and the
				period of extended debate has ended. If that question shall be decided in the
				negative by a majority of Senators voting, a quorum being present, then the
				period of extended debate has ended.
				If cloture is invoked, then the
				measure, motion, other matter pending before the Senate, or the unfinished
				business, in relation to which the motion to close debate was offered, shall
				remain the unfinished business to the exclusion of all other business until
				disposed
				of.
				.
		
